

	

		II

		109th CONGRESS

		1st Session

		S. 737

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Craig (for himself,

			 Mr. Durbin, Mr.

			 Sununu, Mr. Feingold,

			 Ms. Murkowski, and

			 Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the USA PATRIOT ACT to place

		  reasonable limitations on the use of surveillance and the issuance of search

		  warrants, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Security and Freedom Enhancement Act

			 of 2005

				 or the 

					SAFE Act

				.

		

			2.

			Limitations on roving wiretaps under Foreign Intelligence

			 Surveillance Act of 1978

			Section 105(c) of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(c)) is

			 amended—

			

				(1)

				in paragraph (1), by striking

			 subparagraphs (A) and (B) and inserting the following:

				

					

						(A)

						(i)

							the identity of the target

				of the electronic surveillance, if known; or

						

							(ii)

							if the identity of the

				target is not known, a description of the target and the nature and location of

				the facilities and places at which the electronic surveillance will be

				directed;

						

						(B)

						(i)

							the nature and location of

				each of the facilities or places at which the electronic surveillance will be

				directed, if known; or

						

							(ii)

							if any of the facilities or

				places are not known, the identity of the target;

						; and

			

				(2)

				in paragraph (2)—

				

					(A)

					by redesignating

			 subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;

			 and

				

					(B)

					by inserting after

			 subparagraph (A) the following:

					

						

							(B)

							in cases where the facility

				or place at which the surveillance will be directed is not known at the time

				the order is issued, that the electronic surveillance be conducted only when

				the presence of the target at a particular facility or place is ascertained by

				the person conducting the surveillance;

						.

				

			3.

			Limitations on delayed notice search warrants

			

				(a)

				In general

				Section 3103a(b) of title 18,

			 United States Code, is amended—

				

					(1)

					in paragraph (1), by striking

			 may have an adverse result (as defined in section 2705); and

			 inserting

					

						will—

							(A)

							endanger the life or

				physical safety of an individual;

						

							(B)

							result in flight from

				prosecution;

						

							(C)

							result in the destruction

				of or tampering with evidence; or

						

							(D)

							result in intimidation of

				potential witnesses;

						;

				and

				

					(2)

					in paragraph (3), by striking

			 within a reasonable period and all that follows and

			 inserting

					

						not later than 7 days after the execution of

			 the warrant, which period may be extended by the court for an additional period

			 of not more than 21 days each time the court finds reasonable cause to believe,

			 pursuant to a request by the Attorney General, the Deputy Attorney General, or

			 the Associate Attorney General, that notice of the execution of the warrant

			 will—

							(A)

							endanger the life or

				physical safety of an individual;

						

							(B)

							result in flight from

				prosecution;

						

							(C)

							result in the destruction

				of, or tampering with, the evidence sought under the warrant; or

						

							(D)

							result in intimidation of

				potential witnesses.

						.

				

				(b)

				Reports

				Section 3103a of title 18,

			 United States Code, is amended by adding at the end the following:

				

					

						(c)

						Reports

						

							(1)

							In general

							Every 6 months, the

				Attorney General shall submit a report to Congress summarizing, with respect to

				warrants under subsection (b), the requests made by the Department of Justice

				to delay notice and extend a delay of notice during the previous 6-month

				period.

						

							(2)

							Contents

							Each report submitted under

				paragraph (1) shall include, for the preceding 6-month period—

							

								(A)

								the number of requests to

				delay notice with respect to warrants under subsection (b), categorized as

				granted, denied, or pending;

							

								(B)

								for each request to delay

				notice that was granted, the number of requests to extend the delay of notice,

				categorized as granted, denied, or pending; and

							

								(C)

								on an aggregate basis, the

				nature of the crime being investigated for each request to delay notice that

				was granted or denied.

							

							(3)

							Public availability

							The Attorney General shall

				make the report submitted under paragraph (1) available to the public.

						.

			

			4.

			Privacy protections for library, bookseller, and other personal

			 records under Foreign Intelligence Surveillance Act of 1978

			

				(a)

				Applications for orders

				Section 501(b)(2) of the

			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(b)(2)) is

			 amended—

				

					(1)

					by striking shall

			 specify that the records and inserting

					

						shall specify

			 that—

							(A)

							the records

						; 

				

					(2)

					by striking the period at the

			 end and inserting the following: ; and; and

				

					(3)

					by inserting at the end the

			 following:

					

						

							(B)

							there are specific and

				articulable facts giving reason to believe that the person to whom the records

				pertain is a foreign power or an agent of a foreign power.

						.

				

				(b)

				Orders

				Section 501(c) of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(c)) is

			 amended—

				

					(1)

					in paragraph (1), by striking

			 finds that and all that follows and inserting

					

						finds that—

							(A)

							there are specific and

				articulable facts giving reason to believe that the person to whom the records

				pertain is a foreign power or an agent of a foreign power; and

						

							(B)

							the application meets the

				other requirements of this section.

						;

				and

				

					(2)

					by adding at the end the

			 following:

					

						

							(3)

							An order under this

				subsection shall not—

							

								(A)

								contain any requirement

				which would be held to be unreasonable if contained in a subpoena duces tecum

				issued by a court of the United States in aid of a grand jury investigation of

				espionage or international terrorism; or

							

								(B)

								require the production of

				any documentary evidence which would be privileged from disclosure if demanded

				by a subpoena duces tecum issued by a court of the United States in aid of a

				grand jury investigation of espionage or international terrorism.

							

							(4)

							An order under this

				subsection must provide notice of the recipient’s right to file a petition

				under subsection (f) and explain the procedures for doing so.

						.

				

				(c)

				 Nondisclosure

				Section 501(d) of Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(d)) is amended to read as

			 follows:

				

					

						(d)

						Nondisclosure

						

							(1)

							In general

							No person who receives an

				order under subsection (c) shall disclose to any person that the Federal Bureau

				of Investigation has sought or obtained tangible things under this section for

				180 days after receipt of such order.

						

							(2)

							Exception

							A person who receives an

				order under subsection (c) may disclose that the Federal Bureau of

				Investigation has sought or obtained tangible things under this section

				to—

							

								(A)

								those persons to whom

				disclosure is necessary in order to comply with an order under this section;

				or

							

								(B)

								an attorney in order to

				obtain legal advice regarding such order.

							

							(3)

							Extension

							The Director of the Federal

				Bureau of Investigation, or a designee of the Director (whose rank shall be no

				lower than Assistant Special Agent in Charge), may apply for an order

				prohibiting disclosure that the Federal Bureau of Investigation has sought or

				obtained access to tangible things under this section for an additional 180

				days.

						

							(4)

							Jurisdiction

							An application for an order

				pursuant to this subsection shall be made to—

							

								(A)

								a judge of the court

				established under section 103(a); or

							

								(B)

								a United States Magistrate

				Judge under chapter 43 of title 28, who is publicly designated by the Chief

				Justice of the United States to have the power to hear applications and grant

				orders for the production of tangible things under this section on behalf of a

				judge of the court established under section 103(a).

							

							(5)

							Application contents

							An application for an order

				pursuant to this subsection must state specific and articulable facts giving

				the applicant reason to believe that disclosure that the Federal Bureau of

				Investigation has sought or obtained tangible things under this section will

				result in—

							

								(A)

								endangering the life or

				physical safety of any person;

							

								(B)

								flight from

				prosecution;

							

								(C)

								destruction of or tampering

				with evidence;

							

								(D)

								intimidation of potential

				witnesses; or

							

								(E)

								otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

							

							(6)

							Standard

							The judge may issue an ex

				parte order pursuant to this subsection if the judge determines there is reason

				to believe that disclosure that the Federal Bureau of Investigation has sought

				or obtained access to tangible things under this section will result in—

							

								(A)

								endangering the life or

				physical safety of any person;

							

								(B)

								flight from

				prosecution;

							

								(C)

								destruction of or tampering

				with evidence;

							

								(D)

								intimidation of potential

				witnesses; or

							

								(E)

								otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

							

							(7)

							Renewal

							An order under this

				subsection may be renewed for additional periods of up to 180 days upon another

				application meeting the requirements of paragraph (5) and a determination by

				the court that the circumstances described in paragraph (6) continue to

				exist.

						.

			

				(d)

				Judicial review

				Section 501 of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is amended by adding at

			 the end the following:

				

					

						(f)

						Judicial Review

						

							(1)

							Order for production

							Not later than 20 days

				after the service upon any person of an order pursuant to subsection (c), or at

				any time before the return date specified in the order, whichever period is

				shorter, such person may file, in the court established under section 103(a) or

				in the district court of the United States for the judicial district within

				which such person resides, is found, or transacts business, a petition for such

				court to modify or set aside such order. The time allowed for compliance with

				the order in whole or in part as deemed proper and ordered by the court shall

				not run during the pendency of such petition in the court. Such petition shall

				specify each ground upon which the petitioner relies in seeking relief, and may

				be based upon any failure of such order to comply with the provisions of this

				section or upon any constitutional or other legal right or privilege of such

				person.

						

							(2)

							Nondisclosure order

							

								(A)

								In general

								A person prohibited from

				disclosing information under subsection (d) may file, in the courts established

				by section 103(a) or in the district court of the United States for the

				judicial district within which such person resides, is found, or transacts

				business, a petition for such court to set aside the nondisclosure requirement.

				Such petition shall specify each ground upon which the petitioner relies in

				seeking relief, and may be based upon any failure of the nondisclosure

				requirement to comply with the provisions of this section or upon any

				constitutional or other legal right or privilege of such person.

							

								(B)

								Standard

								The court shall set aside

				the nondisclosure requirement unless the court determines that there is reason

				to believe that disclosure of the order under subsection (c) will result

				in—

								

									(i)

									endangering the life or

				physical safety of any person;

								

									(ii)

									flight from

				prosecution;

								

									(iii)

									destruction of or tampering

				with evidence;

								

									(iv)

									intimidation of potential

				witnesses; or

								

									(v)

									otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

								

							(3)

							Rulemaking

							

								(A)

								In general

								Not later than 180 days

				after the date of enactment of the Security

				and Freedom Enhancement Act of 2005, the courts established

				pursuant to section 103(a) shall establish such rules and procedures and take

				such actions as are reasonably necessary to administer their responsibilities

				under this subsection.

							

								(B)

								Reporting

								Not later than 30 days

				after promulgating rules and procedures under subparagraph (A), the courts

				established pursuant to section 103(a) shall transmit a copy of the rules and

				procedures, unclassified to the greatest extent possible (with a classified

				annex, if necessary), to the Committee on the Judiciary and the Select

				Committee on Intelligence of the Senate and the Committee on the Judiciary and

				the Permanent Select Committee on Intelligence of the House of

				Representatives.

							

							(4)

							Disclosures to petitioners

							In making determinations

				under this subsection, the court shall disclose to the petitioner, the counsel

				of the petitioner, or both, under the procedures and standards provided in the

				Classified Information Procedures Act (18 U.S.C. App.), portions of the

				application, order, or other related materials unless the court finds that such

				disclosure would not assist in determining any legal or factual issue pertinent

				to the case.

						.

			

				(e)

				Use of information

				Section 501 of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1861), as amended by

			 subsection (d), is amended by adding at the end the following:

				

					

						(g)

						Use of Information

						

							(1)

							In general

							

								(A)

								Consent

								Any tangible things or

				information acquired from an order pursuant to this section concerning any

				United States person may be used and disclosed by Federal officers and

				employees without the consent of the United States person only in accordance

				with the provisions of this subsection.

							

								(B)

								Use and disclosure

								No tangible things or

				information acquired from an order pursuant to this section may be used or

				disclosed by Federal officers or employees except for lawful purposes.

							

							(2)

							Disclosure for law enforcement purposes

							No tangible things or

				information acquired pursuant to this section shall be disclosed for law

				enforcement purposes unless such disclosure is accompanied by a statement that

				such tangible things or information, or any information derived therefrom, may

				only be used in a criminal proceeding with the advance authorization of the

				Attorney General.

						

							(3)

							Notification of intended disclosure by the united

				states

							Whenever the United States

				intends to enter into evidence or otherwise use or disclose in any trial,

				hearing, or other proceeding in or before any court, department, officer,

				agency, regulatory body, or other authority of the United States against an

				aggrieved person any tangible things or information obtained or derived from an

				order pursuant to this section, the United States shall, before the trial,

				hearing, or other proceeding or at a reasonable time before an effort to so

				disclose or so use the tangible things or information or submit them in

				evidence, notify the aggrieved person and the court or other authority in which

				the tangible things or information are to be disclosed or used that the United

				States intends to so disclose or so use such tangible things or

				information.

						

							(4)

							Notification of intended disclosure by state or political

				subdivision

							Whenever any State or

				political subdivision thereof intends to enter into evidence or otherwise use

				or disclose in any trial, hearing, or other proceeding in or before any court,

				department, officer, agency, regulatory body, or other authority of the State

				or political subdivision thereof against an aggrieved person any tangible

				things or information obtained or derived from an order pursuant to this

				section, the State or political subdivision thereof shall notify the aggrieved

				person, the court or other authority in which the tangible things or

				information are to be disclosed or used, and the Attorney General that the

				State or political subdivision thereof intends to so disclose or so use such

				tangible things or information.

						

							(5)

							Motion to suppress

							

								(A)

								In general

								Any aggrieved person

				against whom evidence obtained or derived from an order pursuant to this

				section is to be, or has been, introduced or otherwise used or disclosed in any

				trial, hearing, or other proceeding in or before any court, department,

				officer, agency, regulatory body, or other authority of the United States, or a

				State or political subdivision thereof, may move to suppress the evidence

				obtained or derived from the order, as the case may be, on the grounds

				that—

								

									(i)

									the tangible things or

				information were acquired in violation of the Constitution or laws of the

				United States; or

								

									(ii)

									the order was not in

				conformity with the requirements of this section.

								

								(B)

								Timing

								A motion under subparagraph

				(A) shall be made before the trial, hearing, or other proceeding unless there

				was no opportunity to make such a motion or the aggrieved person concerned was

				not aware of the grounds of the motion.

							

							(6)

							Judicial review

							

								(A)

								In general

								Whenever—

								

									(i)

									a court or other authority

				is notified pursuant to paragraph (3) or (4);

								

									(ii)

									a motion is made pursuant

				to paragraph (5); or

								

									(iii)

									any motion or request is

				made by an aggrieved person pursuant to any other statute or rule of the United

				States or any State before any court or other authority of the United States or

				any State to—

									

										(I)

										discover or obtain

				applications, orders, or other materials relating to an order issued pursuant

				to this section; or

									

										(II)

										discover, obtain, or

				suppress evidence or information obtained or derived from an order issued

				pursuant to this section;

									the United States district court

				or, where the motion is made before another authority, the United States

				district court in the same district as the authority shall, notwithstanding any

				other provision of law and if the Attorney General files an affidavit under

				oath that disclosure would harm the national security of the United States,

				review in camera the application, order, and such other related materials as

				may be necessary to determine whether the order was lawfully authorized and

				served.

								(B)

								Disclosure

								In making a determination

				under subparagraph (A), unless the court finds that such disclosure would not

				assist in determining any legal or factual issue pertinent to the case, the

				court shall disclose to the aggrieved person, the counsel of the aggrieved

				person, or both, under the procedures and standards provided in the Classified

				Information Procedures Act (18 U.S.C. App.), portions of the application,

				order, or other related materials, or evidence or information obtained or

				derived from the order.

							

							(7)

							Effect of determination of lawfulness

							

								(A)

								Unlawful orders

								If the United States

				district court determines pursuant to paragraph (6) that the order was not

				authorized or served in compliance with the Constitution or laws of the United

				States, the court may, in accordance with the requirements of law, suppress the

				evidence which was unlawfully obtained or derived from the order or otherwise

				grant the motion of the aggrieved person.

							

								(B)

								Lawful orders

								If the court determines

				that the order was lawfully authorized and served, it may deny the motion of

				the aggrieved person except to the extent that due process requires discovery

				or disclosure.

							

							(8)

							Binding final orders

							Orders granting motions or

				requests under paragraph (6), decisions under this section that an order was

				not lawfully authorized or served, and orders of the United States district

				court requiring review or granting disclosure of applications, orders, or other

				related materials shall be final orders and binding upon all courts of the

				United States and the several States except a United States court of appeals or

				the Supreme Court.

						.

			

				(f)

				Oversight of requests for production of records

				Section 502(a) of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1862(a)) is amended to

			 read as follows:

				

					

						(a)

						On a semiannual basis, the

				Attorney General shall, with respect to all requests for the production of

				tangible things under section 501, fully inform—

						

							(1)

							the Select Committee on

				Intelligence of the Senate;

						

							(2)

							the Committee on the

				Judiciary of the Senate;

						

							(3)

							the Permanent Select

				Committee on Intelligence of the House of Representatives; and

						

							(4)

							the Committee on the

				Judiciary of the House of Representatives.

						.

			

				(g)

				Definition

				Title V of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.) is amended

			 by adding at the end the following:

				

					

						503.

						Definitions

						In this title, the following

				definitions apply:

						

							(1)

							In general

							Except as provided in this

				section, terms used in this title that are also used in title I shall have the

				meanings given such terms by section 101.

						

							(2)

							Aggrieved person

							The term aggrieved

				person means any person whose tangible things or information were

				acquired pursuant to an order under this title.

						.

			

			5.

			Procedural protections for national security letters

			

				(a)

				Standard

				

					(1)

					Title 18

					Section 2709(b) of title 18,

			 United States Code, is amended—

					

						(A)

						in paragraph (1), by

			 inserting and there are specific and articulable facts giving reason to

			 believe that the name, address, length of service, and toll billing records

			 sought pertain to a foreign power or agent of a foreign power after

			 clandestine intelligence activities; and

					

						(B)

						in paragraph (2), by striking

			 , provided that such an investigation and all that follows and

			 inserting the following:

						

							and there are specific and articulable facts

			 giving reason to believe that communications facilities registered in the name

			 of the person or entity have been used, through the services of such provider,

			 in communication with—

								(A)

								an individual who is

				engaging or has engaged in international terrorism or clandestine intelligence

				activities that involve or may involve a violation of the criminal statutes of

				the United States; or

							

								(B)

								a foreign power or an agent

				of a foreign power,

							provided that such investigation of a

				United States person is not conducted solely upon the basis of activities

				protected by the first amendment of the Constitution of the United States..

					

					(2)

					Financial institutions

					Section 1114(a)(5)(A) of the

			 Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(A)) is amended by

			 inserting and there are specific and articulable facts giving reason to

			 believe that the records sought pertain to a foreign power or agent of a

			 foreign power after clandestine intelligence

			 activities.

				

					(3)

					Consumer reporting agency

					

						(A)

						In general

						Section 625 of the Fair

			 Credit Reporting Act (15 U.S.C. 1681u) is amended—

						

							(i)

							in the second sentence of

			 subsection (a), by inserting and there are specific and articulable

			 facts giving reason to believe that the information sought pertains to a

			 foreign power or agent of a foreign power after clandestine

			 intelligence activities;

						

							(ii)

							in the second sentence of

			 subsection (b), by inserting and there are specific and articulable

			 facts giving reason to believe that the consumer is a foreign power or an agent

			 of a foreign power or has been, or is about to be, in contact with a foreign

			 power or an agent of a foreign power after clandestine

			 intelligence activities; and

						

							(iii)

							in the first sentence of

			 subsection (c), by inserting and there are specific and articulable

			 facts giving reason to believe that the consumer report sought pertains to a

			 foreign power or agent of a foreign power after clandestine

			 intelligence activities.

						

						(B)

						Government agencies

						Section 626(a) of the Fair

			 Credit Reporting Act (15 U.S.C. 1681v(a)) is amended by inserting and

			 there are specific and articulable facts giving reason to believe that the

			 information sought pertains to a foreign power or agent of a foreign

			 power after necessary for the agency's conduct or such

			 investigation, activity or analysis.

					

				(b)

				 Requirements

				

					(1)

					Section 2709(b) of title 18,

			 United States Code, as amended by subsection (a)(1) is amended by—

					

						(A)

						redesignating paragraphs (1)

			 and (2) as subparagraphs (A) and (B), respectively;

					

						(B)

						striking The Director

			 of the Federal Bureau of Investigation and inserting the

			 following:

						

							

								(1)

								In general

								The Director of the Federal

				Bureau of Investigation

							;

				and

					

						(C)

						adding after paragraph (1),

			 as amended by subparagraph (B), the following:

						

							

								(2)

								Limitation

								A request under this

				subsection shall not—

								

									(A)

									contain any requirement

				which would be held to be unreasonable if contained in a subpoena duces tecum

				issued by a court of the United States in aid of a grand jury investigation of

				espionage or international terrorism; or

								

									(B)

									require the production of

				any documentary evidence which would be privileged from disclosure if demanded

				by a subpoena duces tecum issued by a court of the United States in aid of a

				grand jury investigation of espionage or international terrorism.

								

								(3)

								Notice

								A request under this

				subsection must provide notice of the recipient’s right to file a petition

				under subsection (e) and explain the procedures for doing so.

							.

					

					(2)

					Request for information from financial institutions

					Section 1114(a)(5)(A) of the

			 Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(A)), as amended by

			 subsection (a)(2), is amended by—

					

						(A)

						redesignating

			 Financial institutions and everything that follows as clause

			 (i); and

					

						(B)

						adding after clause (i) the

			 following new clauses:

						

							

								(ii)

								A request under this

				subsection shall not—

								

									(I)

									contain any requirement

				which would be held to be unreasonable if contained in a subpoena duces tecum

				issued by a court of the United States in aid of a grand jury investigation of

				espionage or international terrorism; or

								

									(II)

									require the production of

				any documentary evidence which would be privileged from disclosure if demanded

				by a subpoena duces tecum issued by a court of the United States in aid of a

				grand jury investigation of espionage or international terrorism.

								

								(iii)

								A request under this

				subsection must provide notice of the recipient’s right to file a petition

				under subparagraph (E) of this paragraph and explain the procedures for doing

				so.

							.

					

					(3)

					Request for information from consumer reporting

			 agencies

					Section 625 of the Fair

			 Credit Reporting Act (15 U.S.C. 1681u) is amended by adding at the end the

			 following:

					

						

							(n)

							Limitation

							

								(1)

								A request under this

				section shall not—

								

									(A)

									contain any requirement

				which would be held to be unreasonable if contained in a subpoena duces tecum

				issued by a court of the United States in aid of a grand jury investigation of

				espionage or international terrorism; or

								

									(B)

									require the production of

				any documentary evidence which would be privileged from disclosure if demanded

				by a subpoena duces tecum issued by a court of the United States in aid of a

				grand jury investigation of espionage or international terrorism.

								

								(2)

								A request under this

				section must provide notice of the recipient’s right to file a petition under

				subsection (o) and explain the procedures for doing so.

							.

				

					(4)

					Request for information from consumer reporting agencies by

			 governmental agencies

					Section 626(b) of the Fair

			 Credit Reporting Act (15 U.S.C. 1681v(b)) is amended by—

					

						(A)

						redesignating The

			 certification described and all that follows as paragraph (1);

			 and

					

						(B)

						adding after paragraph (1)

			 the following new paragraphs:

						

							

								(2)

								A request under this

				subsection shall not—

								

									(A)

									contain any requirement

				which would be held to be unreasonable if contained in a subpoena duces tecum

				issued by a court of the United States in aid of a grand jury investigation of

				espionage or international terrorism; or

								

									(B)

									require the production of

				any documentary evidence which would be privileged from disclosure if demanded

				by a subpoena duces tecum issued by a court of the United States in aid of a

				grand jury investigation of espionage or international terrorism.

								

								(3)

								A request under this

				subsection must provide notice of the recipient’s right to file a petition

				under subsection (f) and explain the procedures for doing so.

							.

					

				(c)

				Nondisclosure

				

					(1)

					In general

					Section 2709(c) of title 18,

			 United States Code, is amended to read as follows:

					

						

							(c)

							Prohibition of certain disclosure

							

								(1)

								In general

								No wire or electronic

				communication service provider, or officer, employee, or agent thereof, shall

				disclose to any person that the Federal Bureau of Investigation has sought or

				obtained access to information or records under this section for 90 days after

				receipt of such request from the Bureau.

							

								(2)

								Exception

								A wire or electronic

				communication service provider, or officer, employee, or agent thereof, who

				receives an order under this subsection may disclose that the Federal Bureau of

				Investigation has sought or obtained access to information or records under

				this section to—

								

									(A)

									those persons to whom

				disclosure is necessary in order to comply with an order under this section;

				or

								

									(B)

									an attorney in order to

				obtain legal advice regarding such order.

								

								(3)

								Extension

								The Director of the Federal

				Bureau of Investigation, or the Director’s designee in a position not lower

				than Deputy Assistant Director at Bureau headquarters or a Special Agent in

				Charge of a Bureau field office designated by the Director, may apply for an

				order prohibiting disclosure that the Federal Bureau of Investigation has

				sought or obtained access to information or records under this section for an

				additional 180 days.

							

								(4)

								Jurisdiction

								An application for an order

				pursuant to this subsection shall be filed in the district court of the United

				States in any district within which the authorized investigation that is the

				basis for a request pursuant to this section is being conducted.

							

								(5)

								Application contents

								An application for an order

				pursuant to this subsection must state specific and articulable facts giving

				the applicant reason to believe that disclosure that the Federal Bureau of

				Investigation has sought or obtained access to information or records under

				this section will result in—

								

									(A)

									endangering the life or

				physical safety of any person;

								

									(B)

									flight from

				prosecution;

								

									(C)

									destruction of or tampering

				with evidence;

								

									(D)

									intimidation of potential

				witnesses; or

								

									(E)

									otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

								

								(6)

								Standard

								The court may issue an ex

				parte order pursuant to this subsection if the court determines there is reason

				to believe that disclosure that the Federal Bureau of Investigation has sought

				or obtained access to information or records under this section will result

				in—

								

									(A)

									endangering the life or

				physical safety of any person;

								

									(B)

									flight from

				prosecution;

								

									(C)

									destruction of or tampering

				with evidence;

								

									(D)

									intimidation of potential

				witnesses; or

								

									(E)

									otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

								

								(7)

								Renewal

								An order under this

				subsection may be renewed for additional periods of up to 180 days upon another

				application meeting the requirements of paragraph (5) and a determination by

				the court that the circumstances described in paragraph (6) continue to

				exist.

							.

				

					(2)

					Financial institutions

					Section 1114(a)(5)(D) of the

			 Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(D)) is amended to

			 read as follows:

					

						

							(D)

							Nondisclosure

							

								(i)

								In general

								No financial institution,

				or officer, employee, or agent of such institution, shall disclose to any

				person that the Federal Bureau of Investigation has sought or obtained access

				to a customer’s or entity’s financial records under this paragraph for 90 days

				after receipt of such request from the Bureau.

							

								(ii)

								Exception

								A financial institution, or

				officer, employee, or agent of such institution, who receives an order under

				this subparagraph may disclose that the Federal Bureau of Investigation has

				sought or obtained access to a customer’s or entity’s financial records

				to—

								

									(I)

									those persons to whom

				disclosure is necessary in order to comply with a request under this

				subparagraph; or

								

									(II)

									an attorney in order to

				obtain legal advice regarding such request.

								

								(iii)

								Extension

								The Director of the Federal

				Bureau of Investigation, or the Director’s designee in a position not lower

				than Deputy Assistant Director at Bureau headquarters or a Special Agent in

				Charge of a Bureau field office designated by the Director, may apply for an

				order prohibiting disclosure that the Federal Bureau of Investigation has

				sought or obtained access to a customer’s or entity’s financial records under

				this paragraph for an additional 180 days.

							

								(iv)

								Jurisdiction

								An application for an order

				pursuant to this subsection shall be filed in the district court of the United

				States in any district within which the authorized investigation that is the

				basis for a request pursuant to this paragraph is being conducted.

							

								(v)

								Application contents

								An application for an order

				pursuant to this subparagraph must state specific and articulable facts giving

				the applicant reason to believe that disclosure that the Federal Bureau of

				Investigation has sought or obtained access to a customer’s or entity’s

				financial records under this paragraph will result in—

								

									(I)

									endangering the life or

				physical safety of any person;

								

									(II)

									flight from

				prosecution;

								

									(III)

									destruction of or tampering

				with evidence;

								

									(IV)

									intimidation of potential

				witnesses; or

								

									(V)

									otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

								

								(vi)

								Standard

								The court may issue an ex

				parte order pursuant to this subparagraph if the court determines there is

				reason to believe that disclosure that the Federal Bureau of Investigation has

				sought or obtained access to a customer’s or entity’s financial records under

				this paragraph will result in—

								

									(I)

									endangering the life or

				physical safety of any person;

								

									(II)

									flight from

				prosecution;

								

									(III)

									destruction of or tampering

				with evidence;

								

									(IV)

									intimidation of potential

				witnesses; or

								

									(V)

									otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

								

								(vii)

								Renewal

								An order under this

				subparagraph may be renewed for additional periods of up to 180 days upon

				another application meeting the requirements of clause (v) and a determination

				by the court that the circumstances described in clause (vi) of this

				subparagraph continue to exist.

							.

				

					(3)

					Consumer reporting agencies

					Section 625(d) of the Fair

			 Credit Reporting Act (15 U.S.C. 1681u(d)) is amended to read as follows:

					

						

							(d)

							Confidentiality

							

								(1)

								In general

								No consumer reporting

				agency, or officer, employee, or agent of a consumer reporting agency, shall

				disclose to any person that the Federal Bureau of Investigation has sought or

				obtained the identity of financial institutions or a consumer report respecting

				any consumer under subsection (a), (b), or (c) for 90 days after receipt of a

				request or order under this section, and no consumer reporting agency, or

				officer, employee, or agent of a consumer reporting agency, shall include in

				any consumer report any information that would indicate that the Federal Bureau

				of Investigation has sought or obtained such information or a consumer

				report.

							

								(2)

								Exception

								A consumer reporting agency

				or officer, employee, or agent of a consumer reporting agency who receives an

				order under this subsection may disclose that the Federal Bureau of

				Investigation has sought or obtained the identity of financial institutions or

				a consumer report respecting any consumer to—

								

									(A)

									those officers, employees,

				or agents of a consumer reporting agency necessary to fulfill the requirement

				to disclose information to the Federal Bureau of Investigation under this

				section; or

								

									(B)

									an attorney in order to

				obtain legal advice regarding such requirement.

								

								(3)

								Extension

								The Director of the Federal

				Bureau of Investigation, or the Director’s designee in a position not lower

				than Deputy Assistant Director at Bureau headquarters or a Special Agent in

				Charge of a Bureau field office designated by the Director, may apply for an

				order prohibiting disclosure that the Federal Bureau of Investigation has

				sought or obtained access to information or records under subsection (a), (b),

				or (c) for an additional 180 days.

							

								(4)

								Jurisdiction

								An application for an order

				pursuant to this subsection shall be filed in the district court of the United

				States in any district within which the authorized investigation that is the

				basis for a request or order pursuant to this section is being

				conducted.

							

								(5)

								Application contents

								An application for an order

				pursuant to this subsection must state specific and articulable facts giving

				the applicant reason to believe that disclosure that the Federal Bureau of

				Investigation has sought or obtained the identity of financial institutions or

				a consumer report respecting any consumer under subsection (a), (b), or (c)

				will result in—

								

									(A)

									endangering the life or

				physical safety of any person;

								

									(B)

									flight from

				prosecution;

								

									(C)

									destruction of or tampering

				with evidence;

								

									(D)

									intimidation of potential

				witnesses; or

								

									(E)

									otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

								

								(6)

								Standard

								The court may issue an ex

				parte order pursuant to this subsection if the court determines there is reason

				to believe that disclosure that the Federal Bureau of Investigation has sought

				or obtained the identity of financial institutions or a consumer report

				respecting any consumer under subsection (a), (b), or (c) will result

				in—

								

									(A)

									endangering the life or

				physical safety of any person;

								

									(B)

									flight from

				prosecution;

								

									(C)

									destruction of or tampering

				with evidence;

								

									(D)

									intimidation of potential

				witnesses; or

								

									(E)

									otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

								

								(7)

								Renewal

								An order under this

				subsection may be renewed for additional periods of up to 180 days upon another

				application meeting the requirements of paragraph (5) and a determination by

				the court that the circumstances described in paragraph (6) continue to

				exist.

							.

				

					(4)

					Consumer reporting agencies reporting to governmental

			 agencies

					Section 626(c) of the Fair

			 Credit Reporting Act (15 U.S.C. 1681v(c)) is amended to read as follows:

					

						

							(c)

							Confidentiality

							

								(1)

								In general

								No consumer reporting

				agency, or officer, employee, or agent of a consumer reporting agency, shall

				disclose to any person or specify in any credit report that a government agency

				has sought or obtained access to information under subsection (a) for 90 days

				after receipt of the request for such information.

							

								(2)

								Exception

								A consumer reporting

				agency, or officer, employee, or agent of a consumer reporting agency, may

				disclose that a government agency has sought or obtained access to information

				under subsection (a) to—

								

									(A)

									those officers, employees,

				or agents of a consumer reporting agency necessary to fulfill the requirement

				to disclose information to the Federal Bureau of Investigation under this

				section; or

								

									(B)

									an attorney in order to

				obtain legal advice regarding such requirement.

								

								(3)

								Extension

								The supervisory official or

				officer who signs a certification under subsection (b) may apply in any

				district court of the United States for an order prohibiting disclosure that a

				government agency has sought or obtained access to information under subsection

				(a) for an additional 180 days.

							

								(4)

								Application contents

								An application for an order

				pursuant to this subsection must state specific and articulable facts giving

				the applicant reason to believe that disclosure that a government agency has

				sought or obtained access to information under subsection (a) will result

				in—

								

									(A)

									endangering the life or

				physical safety of any person;

								

									(B)

									flight from

				prosecution;

								

									(C)

									destruction of or tampering

				with evidence;

								

									(D)

									intimidation of potential

				witnesses; or

								

									(E)

									otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

								

								(5)

								Standard

								The court may issue an ex

				parte order pursuant to this subsection if the court determines there is reason

				to believe that disclosure that a government agency has sought or obtained

				access to information under subsection (a) will result in—

								

									(A)

									endangering the life or

				physical safety of any person;

								

									(B)

									flight from

				prosecution;

								

									(C)

									destruction of or tampering

				with evidence;

								

									(D)

									intimidation of potential

				witnesses; or

								

									(E)

									otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

								

								(6)

								Renewal

								An order under this

				subsection may be renewed for additional periods of up to 180 days upon another

				application meeting the requirements of paragraph (4) and a determination by

				the court that the circumstances described in paragraph (5) continue to

				exist.

							.

				

				(d)

				Judicial review

				

					(1)

					In general

					Section 2709 of title 18,

			 United States Code, is amended by—

					

						(A)

						redesignating subsection (e)

			 as subsection (g); and

					

						(B)

						inserting after subsection

			 (d) the following:

						

							

								(e)

								Judicial Review

								

									(1)

									Request

									Not later than 20 days

				after any person receives a request pursuant to subsection (b), or at any time

				before the return date specified in the request, whichever period is shorter,

				such person may file, in the district court of the United States for the

				judicial district within which such person resides, is found, or transacts

				business, a petition for such court to modify or set aside such request. The

				time allowed for compliance with the request in whole or in part as deemed

				proper and ordered by the court shall not run during the pendency of such

				petition in the court. Such petition shall specify each ground upon which the

				petitioner relies in seeking relief, and may be based upon any failure of such

				request to comply with the provisions of this section or upon any

				constitutional or other legal right or privilege of such person.

								

									(2)

									Nondisclosure

									

										(A)

										In general

										A person prohibited from

				disclosing information under subsection (c) may file, in the district court of

				the United States for the judicial district within which such person resides,

				is found, or transacts business, a petition for the court to set aside the

				nondisclosure requirement. Such petition shall specify each ground upon which

				the petitioner relies in seeking relief, and may be based upon any failure of

				the nondisclosure requirement to comply with the provisions of this section or

				upon any constitutional or other legal right or privilege of such

				person.

									

										(B)

										Standard

										The court shall set aside

				the nondisclosure requirement unless the court determines that there is a

				reason to believe that disclosure of the request under subsection (b) will

				result in—

										

											(i)

											endangering the life or

				physical safety of any person;

										

											(ii)

											flight from

				prosecution;

										

											(iii)

											destruction of or tampering

				with evidence;

										

											(iv)

											intimidation of potential

				witnesses; or

										

											(v)

											otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

										

									(3)

									Disclosure

									In making determinations

				under this subsection, the court shall disclose to the petitioner, the counsel

				of the petitioner, or both, under the procedures and standards provided in the

				Classified Information Procedures Act (18 U.S.C. App.), portions of the

				application, order, or other related materials unless the court finds that such

				disclosure would not assist in determining any legal or factual issue pertinent

				to the case.

								.

					

					(2)

					Financial record requests

					Section 1114(a)(5) of the

			 Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)), as amended by

			 subsections (a), (b), and (c) of this section, is amended by adding at the end

			 the following:

					

						

							(E)

							Judicial Review

							

								(i)

								In general

								Not later than 20 days

				after any person receives a request pursuant to subparagraph (A), or at any

				time before the return date specified in the request, whichever period is

				shorter, such person may file, in the district court of the United States for

				the judicial district within which such person resides, is found, or transacts

				business, a petition for the court to modify or set aside the request. The time

				allowed for compliance with the request in whole or in part as deemed proper

				and ordered by the court shall not run during the pendency of the petition in

				the court. The petition shall specify each ground upon which the petitioner

				relies in seeking relief, and may be based upon any failure of the request to

				comply with the provisions of this paragraph or upon any constitutional or

				other legal right or privilege of the petitioner.

							

								(ii)

								Nondisclosure

								

									(I)

									In general

									A person prohibited from

				disclosing information under subparagraph (D) may file, in the district court

				of the United States for the judicial district within which the recipient

				resides, is found, or transacts business, a petition for the court to set aside

				the nondisclosure requirement. The petition shall specify each ground upon

				which the petitioner relies in seeking the relief, and may be based upon any

				failure of the nondisclosure requirement to comply with the provisions of this

				section or upon any constitutional or other legal right or privilege of the

				petitioner.

								

									(II)

									Standard

									The court shall set aside

				the nondisclosure requirement unless the court determines that there is a

				reason to believe that disclosure of the request under subparagraph (A) will

				result in—

									

										(aa)

										endangering the life or

				physical safety of any person;

									

										(bb)

										flight from

				prosecution;

									

										(cc)

										destruction of or tampering

				with evidence;

									

										(dd)

										intimidation of potential

				witnesses; or

									

										(ee)

										otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

									

								(iii)

								Disclosure

								In making determinations

				under this subparagraph, the court shall disclose to the petitioner, the

				counsel of the petitioner, or both, under the procedures and standards provided

				in the Classified Information Procedures Act (18 U.S.C. App.), portions of the

				application, order, or other related materials unless the court finds that such

				disclosure would not assist in determining any legal or factual issue pertinent

				to the case.

							.

				

					(3)

					Consumer report requests

					Section 625 of the Fair

			 Credit Reporting Act (15 U.S.C. 1681u), as amended by subsection (b) of this

			 section, is amended by adding at the end the following:

					

						

							(o)

							Judicial Review

							

								(1)

								In general

								Not later than 20 days

				after any person receives a request or order pursuant to subsection (a), (b),

				or (c), or at any time before the return date specified in the request or

				order, whichever period is shorter, such person may file, in the district court

				of the United States for the judicial district within which such person

				resides, is found, or transacts business, a petition for the court to modify or

				set aside the request or order. The time allowed for compliance with the

				request or order in whole or in part as deemed proper and ordered by the court

				shall not run during the pendency of the petition in the court. The petition

				shall specify each ground upon which the petitioner relies in seeking the

				relief, and may be based upon any failure of the request or order to comply

				with the provisions of this section or upon any constitutional or other legal

				right or privilege of the petitioner.

							

								(2)

								Nondisclosure

								

									(A)

									In general

									A person prohibited from

				disclosing information under subsection (d) may file, in the district court of

				the United States for the judicial district within which the recipient resides,

				is found, or transacts business, a petition for the court to set aside the

				nondisclosure requirement. The petition shall specify each ground upon which

				the petitioner relies in seeking the relief, and may be based upon any failure

				of the nondisclosure requirement to comply with the provisions of this section

				or upon any constitutional or other legal right or privilege of the

				petitioner.

								

									(B)

									Standard

									The court shall set aside

				the nondisclosure requirement unless the court determines that there is a

				reason to believe that disclosure of request or order under subsection (a),

				(b), or (c) will result in—

									

										(i)

										endangering the life or

				physical safety of any person;

									

										(ii)

										flight from

				prosecution;

									

										(iii)

										destruction of or tampering

				with evidence;

									

										(iv)

										intimidation of potential

				witnesses; or

									

										(v)

										otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

									

								(3)

								Disclosure

								In making determinations

				under this subsection, the court shall disclose to the petitioner, the counsel

				of the petitioner, or both, under the procedures and standards provided in the

				Classified Information Procedures Act (18 U.S.C. App.), portions of the

				application, order, or other related materials unless the court finds that such

				disclosure would not assist in determining any legal or factual issue pertinent

				to the case.

							.

				

					(4)

					Consumer report requests by governmental agencies

					Section 626 of the Fair

			 Credit Reporting Act (15 U.S.C. 1681v) is amended by adding at the end the

			 following:

					

						

							(f)

							Judicial Review

							

								(1)

								In general

								Not later than 20 days

				after any person receives a request pursuant to subsection (a), or at any time

				before the return date specified in the request, whichever period is shorter,

				such person may file, in the district court of the United States for the

				judicial district within which such person resides, is found, or transacts

				business, a petition for the court to modify or set aside the request. The time

				allowed for compliance with the request in whole or in part as deemed proper

				and ordered by the court shall not run during the pendency of the petition in

				the court. The petition shall specify each ground upon which the petitioner

				relies in seeking the relief, and may be based upon any failure of the request

				to comply with the provisions of this section or upon any constitutional or

				other legal right or privilege of the petitioner.

							

								(2)

								Nondisclosure

								

									(A)

									In general

									A person prohibited from

				disclosing information under subsection (c) may file, in the district court of

				the United States for the judicial district within which the recipient resides,

				is found, or transacts business, a petition for the court to set aside the

				nondisclosure requirement. The petition shall specify each ground upon which

				the petitioner relies in seeking the relief, and may be based upon any failure

				of the nondisclosure requirement to comply with the provisions of this section

				or upon any constitutional or other legal right or privilege of the

				petitioner.

								

									(B)

									Standard

									The court shall set aside

				the nondisclosure requirement unless the court determines that there is a

				reason to believe that disclosure of the request under subsection (a) will

				result in—

									

										(i)

										endangering the life or

				physical safety of any person;

									

										(ii)

										flight from

				prosecution;

									

										(iii)

										destruction of or tampering

				with evidence;

									

										(iv)

										intimidation of potential

				witnesses; or

									

										(v)

										otherwise seriously

				endangering the national security of the United States by alerting a target, a

				target’s associates, or the foreign power of which the target is an agent, of

				the Government’s interest in the target.

									

								(3)

								Disclosure

								In making determinations

				under this subsection, the court shall disclose to the petitioner, the counsel

				of the petitioner, or both, under the procedures and standards provided in the

				Classified Information Procedures Act (18 U.S.C. App.), portions of the

				application, order, or other related materials unless the court finds that such

				disclosure would not assist in determining any legal or factual issue pertinent

				to the case.

							.

				

				(e)

				Use of information

				

					(1)

					In general

					Section 2709 of title 18,

			 United States Code, as amended by subsection (d), is amended by inserting after

			 subsection (e) the following:

					

						

							(f)

							Use of Information

							

								(1)

								In general

								

									(A)

									Consent

									Any information acquired

				from a request pursuant to this section concerning any United States person may

				be used and disclosed by Federal officers and employees without the consent of

				the United States person only in accordance with the provisions of this

				subsection.

								

									(B)

									Lawful purpose

									No information acquired

				from an order pursuant to this section may be used or disclosed by Federal

				officers or employees except for lawful purposes.

								

								(2)

								Disclosure for law enforcement purposes

								No information acquired

				pursuant to this section shall be disclosed for law enforcement purposes unless

				such disclosure is accompanied by a statement that such information, or any

				information derived therefrom, may only be used in a criminal proceeding with

				the advance authorization of the Attorney General.

							

								(3)

								Notification of intended disclosure by the united

				states

								Whenever the United States

				intends to enter into evidence or otherwise use or disclose in any trial,

				hearing, or other proceeding in or before any court, department, officer,

				agency, regulatory body, or other authority of the United States against an

				aggrieved person any information obtained or derived from a request pursuant to

				this section, the United States shall, before the trial, hearing, or other

				proceeding or at a reasonable time before an effort to so disclose or so use

				this information or submit it in evidence, notify the aggrieved person and the

				court or other authority in which the information is to be disclosed or used

				that the United States intends to so disclose or so use such

				information.

							

								(4)

								Notification of intended disclosure by state or political

				subdivision

								Whenever any State or

				political subdivision thereof intends to enter into evidence or otherwise use

				or disclose in any trial, hearing, or other proceeding in or before any court,

				department, officer, agency, regulatory body, or other authority of the State

				or political subdivision thereof against an aggrieved person any information

				obtained or derived from a request pursuant to this section, the State or

				political subdivision thereof shall notify the aggrieved person, the court or

				other authority in which the information is to be disclosed or used, and the

				Attorney General that the State or political subdivision thereof intends to so

				disclose or so use such information.

							

								(5)

								Motion to suppress

								

									(A)

									In general

									Any aggrieved person

				against whom evidence obtained or derived from a request pursuant to this

				section is to be, or has been, introduced or otherwise used or disclosed in any

				trial, hearing, or other proceeding in or before any court, department,

				officer, agency, regulatory body, or other authority of the United States, or a

				State or political subdivision thereof, may move to suppress the evidence

				obtained or derived from the request, as the case may be, on the grounds

				that—

									

										(i)

										the information was

				acquired in violation of the Constitution or laws of the United States;

				or

									

										(ii)

										the request was not in

				conformity with the requirements of this section.

									

									(B)

									Timing

									A motion under subparagraph

				(A) shall be made before the trial, hearing, or other proceeding unless there

				was no opportunity to make such a motion or the aggrieved person concerned was

				not aware of the grounds of the motion.

								

								(6)

								Judicial review

								

									(A)

									In general

									Whenever—

									

										(i)

										a court or other authority

				is notified pursuant to paragraph (3) or (4);

									

										(ii)

										a motion is made pursuant

				to paragraph (5); or

									

										(iii)

										any motion or request is

				made by an aggrieved person pursuant to any other statute or rule of the United

				States or any State before any court or other authority of the United States or

				any State to—

										

											(I)

											discover or obtain

				materials relating to a request issued pursuant to this section; or

										

											(II)

											discover, obtain, or

				suppress evidence or information obtained or derived from a request issued

				pursuant to this section;

										the United States district court

				or, where the motion is made before another authority, the United States

				district court in the same district as the authority shall, notwithstanding any

				other provision of law and if the Attorney General files an affidavit under

				oath that disclosure would harm the national security of the United States,

				review in camera the materials as may be necessary to determine whether the

				request was lawful.

									(B)

									Disclosure

									In making a determination

				under subparagraph (A), unless the court finds that such disclosure would not

				assist in determining any legal or factual issue pertinent to the case, the

				court shall disclose to the aggrieved person, the counsel of the aggrieved

				person, or both, under the procedures and standards provided in the Classified

				Information Procedures Act (18 U.S.C. App.), portions of the application,

				order, or other related materials, or evidence or information obtained or

				derived from the order.

								

								(7)

								Effect of determination of lawfulness

								

									(A)

									Unlawful orders

									If the United States

				district court determines pursuant to paragraph (6) that the request was not in

				compliance with the Constitution or laws of the United States, the court may,

				in accordance with the requirements of law, suppress the evidence which was

				unlawfully obtained or derived from the request or otherwise grant the motion

				of the aggrieved person.

								

									(B)

									Lawful orders

									If the court determines

				that the request was lawful, it may deny the motion of the aggrieved person

				except to the extent that due process requires discovery or disclosure.

								

								(8)

								Binding final orders

								Orders granting motions or

				requests under paragraph (6), decisions under this section that a request was

				not lawful, and orders of the United States district court requiring review or

				granting disclosure of applications, orders, or other related materials shall

				be final orders and binding upon all courts of the United States and the

				several States except a United States court of appeals or the Supreme

				Court.

							

							(g)

							Definitions

							As used in this

				section—

							

								(1)

								the term agent of a

				foreign power has the meaning given such term by section 101(b) of the

				Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(b));

							

								(2)

								the term aggrieved

				person means a person whose name, address, length of service, or local

				or long distance toll records were sought or obtained under this section;

				and

							

								(3)

								the term foreign

				power has the meaning given such term by section 101(a) of the Foreign

				Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(a)).

							.

				

					(2)

					Financial records

					Section 1114 of the Right to

			 Financial Privacy Act of 1978 (12 U.S.C. 3414) is amended by inserting after

			 subsection (b) the following:

					

						

							(c)

							Use of Information

							

								(1)

								In general

								

									(A)

									Consent

									Any information acquired

				from a request pursuant to this section concerning any United States person may

				be used and disclosed by Federal officers and employees without the consent of

				the United States person only in accordance with the provisions of this

				subsection.

								

									(B)

									Lawful purpose

									No information acquired

				from an order pursuant to this section may be used or disclosed by Federal

				officers or employees except for lawful purposes.

								

								(2)

								Disclosure for law enforcement purposes

								No information acquired

				pursuant to this section shall be disclosed for law enforcement purposes unless

				the disclosure is accompanied by a statement that the information, or any

				information derived therefrom, may only be used in a criminal proceeding with

				the advance authorization of the Attorney General.

							

								(3)

								Notification of intended disclosure by the united

				states

								Whenever the United States

				intends to enter into evidence or otherwise use or disclose in any trial,

				hearing, or other proceeding in or before any court, department, officer,

				agency, regulatory body, or other authority of the United States against an

				aggrieved person any information obtained or derived from a request pursuant to

				this section, the United States shall, before the trial, hearing, or other

				proceeding, or at a reasonable time before an effort to so disclose or so use

				this information or submit it in evidence, notify the aggrieved person and the

				court or other authority in which the information is to be disclosed or used

				that the United States intends to so disclose or so use such

				information.

							

								(4)

								Notification of intended disclosure by state or political

				subdivision

								Whenever any State or

				political subdivision thereof intends to enter into evidence or otherwise use

				or disclose in any trial, hearing, or other proceeding in or before any court,

				department, officer, agency, regulatory body, or other authority of the State

				or political subdivision thereof against an aggrieved person any information

				obtained or derived from a request pursuant to this section, the State or

				political subdivision thereof shall notify the aggrieved person, the court or

				other authority in which the information is to be disclosed or used, and the

				Attorney General that the State or political subdivision thereof intends to so

				disclose or so use such information.

							

								(5)

								Motion to suppress

								

									(A)

									In general

									Any aggrieved person

				against whom evidence obtained or derived from a request pursuant to this

				section is to be, or has been, introduced or otherwise used or disclosed in any

				trial, hearing, or other proceeding in or before any court, department,

				officer, agency, regulatory body, or other authority of the United States, or a

				State or political subdivision thereof, may move to suppress the evidence

				obtained or derived from the request, as the case may be, on the grounds

				that—

									

										(i)

										the information was

				acquired in violation of the Constitution or laws of the United States;

				or

									

										(ii)

										the request was not in

				conformity with the requirements of this section.

									

									(B)

									Timing

									A motion to suppress under

				subparagraph (A) shall be made before the trial, hearing, or other proceeding

				unless there was no opportunity to make such a motion or the aggrieved person

				concerned was not aware of the grounds of the motion.

								

								(6)

								Judicial review

								

									(A)

									In general

									Whenever—

									

										(i)

										a court or other authority

				is notified pursuant to paragraph (3) or (4);

									

										(ii)

										a motion is made pursuant

				to paragraph (5); or

									

										(iii)

										any motion or request is

				made by an aggrieved person pursuant to any other statute or rule of the United

				States or any State before any court or other authority of the United States or

				any State to—

										

											(I)

											discover or obtain

				materials relating to a request issued pursuant to this section; or

										

											(II)

											discover, obtain, or

				suppress evidence or information obtained or derived from a request issued

				pursuant to this section;

										the United States district court

				or, where the motion is made before another authority, the United States

				district court in the same district as the authority shall, notwithstanding any

				other provision of law and if the Attorney General files an affidavit under

				oath that disclosure would harm the national security of the United States,

				review in camera the materials as may be necessary to determine whether the

				request was lawful.

									(B)

									Disclosure

									In making a determination

				under subparagraph (A), unless the court finds that such disclosure would not

				assist in determining any legal or factual issue pertinent to the case, the

				court shall disclose to the aggrieved person, the counsel of the aggrieved

				person, or both, under the procedures and standards provided in the Classified

				Information Procedures Act (18 U.S.C. App.), portions of the application,

				order, or other related materials, or evidence or information obtained or

				derived from the order.

								

								(7)

								Effect of determination of lawfulness

								

									(A)

									In general

									If the United States

				district court determines pursuant to paragraph (6) that the request was not in

				compliance with the Constitution or laws of the United States, the court may,

				in accordance with the requirements of law, suppress the evidence which was

				unlawfully obtained or derived from the request or otherwise grant the motion

				of the aggrieved person.

								

									(B)

									Exception

									If the court determines

				that the request was lawful, it may deny the motion of the aggrieved person

				except to the extent that due process requires discovery or disclosure.

								

								(8)

								Binding final orders

								Orders granting motions or

				requests under paragraph (6), decisions under this section that a request was

				not lawful, and orders of the United States district court requiring review or

				granting disclosure of applications, orders, or other related materials shall

				be final orders and binding upon all courts of the United States and the

				several States except a United States Court of Appeals or the Supreme

				Court.

							.

				

					(3)

					Consumer reports

					Section 625 of the Fair

			 Credit Reporting Act (15 U.S.C. 1681u), as amended by subsections (b) and (d),

			 is amended by adding at the end the following:

					

						

							(p)

							Use of Information

							

								(1)

								In general

								

									(A)

									Consent

									Any information acquired

				from a request or an order pursuant to this section concerning any United

				States person may be used and disclosed by Federal officers and employees

				without the consent of the United States person only in accordance with the

				provisions of this subsection.

								

									(B)

									Lawful purpose

									No information acquired

				from an order pursuant to this section may be used or disclosed by Federal

				officers or employees except for lawful purposes.

								

								(2)

								Disclosure for law enforcement purposes

								No information acquired

				pursuant to this section shall be disclosed for law enforcement purposes unless

				the disclosure is accompanied by a statement that the information, or any

				information derived therefrom, may only be used in a criminal proceeding with

				the advance authorization of the Attorney General.

							

								(3)

								Notification of intended disclosure by the united

				states

								Whenever the United States

				intends to enter into evidence or otherwise use or disclose in any trial,

				hearing, or other proceeding in or before any court, department, officer,

				agency, regulatory body, or other authority of the United States against an

				aggrieved person any information obtained or derived from a request or an order

				pursuant to this section, the United States shall, before the trial, hearing,

				or other proceeding, or at a reasonable time before an effort to so disclose or

				so use this information or submit it in evidence, notify the aggrieved person

				and the court or other authority in which the information is to be disclosed or

				used that the United States intends to so disclose or so use such

				information.

							

								(4)

								Notification of intended disclosure by state or political

				subdivision

								Whenever any State or

				political subdivision thereof intends to enter into evidence or otherwise use

				or disclose in any trial, hearing, or other proceeding in or before any court,

				department, officer, agency, regulatory body, or other authority of the State

				or political subdivision thereof against an aggrieved person any information

				obtained or derived from a request or an order pursuant to this section, the

				State or political subdivision thereof shall notify the aggrieved person, the

				court or other authority in which the information is to be disclosed or used,

				and the Attorney General that the State or political subdivision thereof

				intends to so disclose or so use such information.

							

								(5)

								Motion to suppress

								

									(A)

									In general

									Any aggrieved person

				against whom evidence obtained or derived from a request or an order pursuant

				to this section is to be, or has been, introduced or otherwise used or

				disclosed in any trial, hearing, or other proceeding in or before any court,

				department, officer, agency, regulatory body, or other authority of the United

				States, or a State or political subdivision thereof, may move to suppress the

				evidence obtained or derived from the request or the order, as the case may be,

				on the grounds that—

									

										(i)

										the information was

				acquired in violation of the Constitution or laws of the United States;

				or

									

										(ii)

										the request or the order

				was not in conformity with the requirements of this section.

									

									(B)

									Timing

									A motion to suppress under

				subparagraph (A) shall be made before the trial, hearing, or other proceeding

				unless there was no opportunity to make such a motion or the aggrieved person

				concerned was not aware of the grounds of the motion.

								

								(6)

								Judicial review

								

									(A)

									In general

									Whenever—

									

										(i)

										a court or other authority

				is notified pursuant to paragraph (3) or (4);

									

										(ii)

										a motion is made pursuant

				to paragraph (5); or

									

										(iii)

										any motion or request is

				made by an aggrieved person pursuant to any other statute or rule of the United

				States or any State before any court or other authority of the United States or

				any State to—

										

											(I)

											discover or obtain

				materials relating to a request or an order issued pursuant to this section;

				or

										

											(II)

											discover, obtain, or

				suppress evidence or information obtained or derived from a request or an order

				issued pursuant to this section;

										the United States district court

				or, where the motion is made before another authority, the United States

				district court in the same district as the authority shall, notwithstanding any

				other provision of law and if the Attorney General files an affidavit under

				oath that disclosure would harm the national security of the United States,

				review in camera the materials as may be necessary to determine whether the

				request or the order was lawful

									(B)

									Disclosure

									In making a determination

				under subparagraph (A), unless the court finds that such disclosure would not

				assist in determining any legal or factual issue pertinent to the case, the

				court shall disclose to the aggrieved person, the counsel of the aggrieved

				person, or both, under the procedures and standards provided in the Classified

				Information Procedures Act (18 U.S.C. App.), portions of the application,

				order, or other related materials, or evidence or information obtained or

				derived from the order.

								

								(7)

								Effect of determination of lawfulness

								

									(A)

									In general

									If the United States

				district court determines pursuant to paragraph (6) that the request or the

				order was not in compliance with the Constitution or laws of the United States,

				the court may, in accordance with the requirements of law, suppress the

				evidence which was unlawfully obtained or derived from the request or the order

				or otherwise grant the motion of the aggrieved person.

								

									(B)

									Exception

									If the court determines

				that the request or the order was lawful, it may deny the motion of the

				aggrieved person except to the extent that due process requires discovery or

				disclosure.

								

								(8)

								Binding final orders

								Orders granting motions or

				requests under paragraph (6), decisions under this section that a request was

				not lawful, and orders of the United States district court requiring review or

				granting disclosure of applications, orders, or other related materials shall

				be final orders and binding upon all courts of the United States and the

				several States except a United States Court of Appeals or the Supreme

				Court.

							.

				

					(4)

					Consumer reports requested by governmental agencies

					Section 626 of the Fair

			 Credit Reporting Act (15 U.S.C. 1681v), as amended by subsection (d), is

			 amended by adding at the end the following:

					

						

							(g)

							Use of Information

							Any information acquired

				from a request pursuant to this section concerning any United States person may

				be used and disclosed by Federal officers and employees, a State, or a

				political subdivision of a State without the consent of the United States

				person only in accordance with the procedures established under section

				625(p).

						.

				

				(f)

				Definitions

				

					(1)

					Financial record requests

					Section 1101 of the Right to

			 Financial Privacy Act of 1978 (12 U.S.C. 3401) is amended—

					

						(A)

						in paragraph (7), by striking

			 and at the end;

					

						(B)

						in paragraph (8), by striking

			 the period and inserting ; and; and

					

						(C)

						by adding at the end the

			 following:

						

							

								(9)

								the term agent of a

				foreign power has the meaning given such term by section 101(b) of the

				Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(b));

							

								(10)

								the term aggrieved

				person means any person whose financial records are produced, disclosed,

				or otherwise made public without the consent of such person; and

							

								(11)

								the term foreign

				power has the meaning given such term by section 101(a) of the Foreign

				Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(a)).

							.

					

					(2)

					Consumer report requests

					Section 603 of the Fair

			 Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the

			 following:

					

						

							(y)

							Agent of a foreign power

							The term agent of a

				foreign power has the meaning given such term by section 101(b) of the

				Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(b)).

						

							(z)

							Aggrieved person

							The term aggrieved

				person means any consumer or person whose consumer report is produced,

				disclosed, or otherwise made public without the consent of such consumer or

				person.

						

							(aa)

							Foreign power

							The term foreign

				power has the meaning given such term by section 101(a) of the Foreign

				Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(a)).

						.

				

			6.

			Privacy protections for pen registers and trap and trace

			 devices

			

				(a)

				Criminal authority

				

					(1)

					Application for an order

					Section 3122(b)(2) of title

			 18, United States Code, is amended by striking a certification by the

			 applicant and inserting a statement by the applicant of specific

			 and articulable facts showing there is reason to believe.

				

					(2)

					Issuance of an order

					Section 3123(a) of title 18,

			 United States Code, is amended—

					

						(A)

						in paragraph (1), by striking

			 the attorney for the Government has certified to the court that the

			 information likely to be obtained by such installation and use is relevant to

			 an ongoing criminal investigation. and inserting the application

			 meets the requirements of section 3122.; and

					

						(B)

						in paragraph (2), by striking

			 the State law enforcement or investigative officer and all that

			 follows and inserting the application meets the requirements of section

			 3122..

					

					(3)

					Reporting

					Section 3126 of title 18,

			 United States Code, is amended—

					

						(A)

						in the matter preceding

			 paragraph (1), by striking law enforcement agencies of the Department of

			 Justice and inserting attorneys for the

			 Government;

					

						(B)

						in paragraph (4), by striking

			 and at the end;

					

						(C)

						in paragraph (5), by striking

			 the period and inserting ; and;

					

						(D)

						in the matter preceding

			 paragraph (1), by striking The Attorney General and inserting

			 the following:

						

							

								(a)

								Report to Congress

								The Attorney General

							; and

					

						(E)

						by adding at the end the

			 following:

						

							

								(6)

								whether the application for

				the order and the applications for any extensions were granted as applied for,

				modified, or denied;

							

								(7)

								the specific types of

				dialing, routing, addressing, or signaling information sought in the

				application and obtained with the order; and

							

								(8)

								a summary of any litigation

				to which the Government is or was a party regarding the interpretation of the

				provisions of this chapter.

							

								(b)

								Public report

								The Attorney General shall

				annually make public a full and complete report concerning the number of

				applications for pen register orders and orders for trap and trace devices

				applied for pursuant to this chapter and the number of such orders and

				extensions of such orders granted or denied pursuant to this chapter during the

				preceding calendar year. Such report shall include a summary and analysis of

				the data required to be reported to Congress under subsection (a).

							.

					

					(4)

					Notice

					Section 3123 of title 18,

			 United States Code, is amended by adding at the end the following:

					

						

							(e)

							Notice

							

								(1)

								Inventory

								A court that receives an

				application for an order or extension under section 3122(a) shall cause to be

				served on the persons named in the application, and such other parties to

				communications as the court determines should receive notice in the interest of

				justice, an inventory, including—

								

									(A)

									the fact of the application

				for an order or extension under section 3122(a) and whether the court granted

				or denied such application; and

								

									(B)

									if the order or extension

				was granted—

									

										(i)

										the date of the entry of

				such order or extension and the period of authorized, approved, or disapproved

				use of the pen register or trap and trace device;

									

										(ii)

										whether a pen register or

				trap and trace device was installed or used during the period authorized;

				and

									

										(iii)

										the specific types of

				dialing, routing, addressing, or signaling information sought in the

				application and collected by the pen register or trap and trace device.

									

								(2)

								Timing

								The court shall serve

				notice under paragraph (1) within a reasonable time, but not later than 90 days

				after—

								

									(A)

									the filing of the

				application for an order or extension under section 3122(a) that is denied;

				or

								

									(B)

									the termination of the

				period of an order, or extensions thereof, that is granted.

								

								(3)

								Delay

								The court may issue an ex

				parte order postponing the service of the inventory required under paragraph

				(1) upon a showing of good cause by an attorney for the Government.

							

								(4)

								Inspection

								Upon the filing of a

				motion, the court may make available for inspection by a person served under

				paragraph (1), or counsel for such person, such portions of the collected

				communications, applications, and orders as the court determines to be in the

				interest of justice.

							.

				

				(b)

				Foreign intelligence authority

				Section 402(c)(2) of the

			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1842(c)(2)) is amended

			 by striking a certification by the applicant and inserting

			 a statement by the applicant of specific and articulable facts showing

			 there is reason to believe.

			

			7.

			Modification of definition of domestic terrorism

			Section 2331(5) of title 18,

			 United States Code, is amended—

			

				(1)

				by striking subparagraphs (A)

			 and (B) and inserting the following:

				

					

						(A)

						involve acts dangerous to

				human life that constitute a Federal crime of terrorism (as that term is

				defined in section 2332b(g)(5)); and

					;

				and

			

				(2)

				by redesignating subparagraph

			 (C) as subparagraph (B).

			

			8.

			Public reporting on the foreign intelligence surveillance act

			 of 1978

			

				(a)

				In general

				Section 601(a) of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1871(a)) is amended in the

			 matter preceding paragraph (1)—

				

					(1)

					by striking , in a

			 manner consistent with the protection of national security,; and

				

					(2)

					by inserting

			 public before report.

				

				(b)

				Redaction

				Section 601(a)(5) of the

			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871(a)(5)) is amended

			 by inserting , which may be redacted in order to protect national

			 security after that include significant construction or

			 interpretation of the provisions of this Act.

			

